Title: Abigail Adams to Mary Smith Cranch, 8 December 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear Sister
					Washington 8 December 1800
				
				I know My Much loved Sister that you will mingle in my Sorrow, and weep With me over the Grave of a poor unhappy child who cannot now add an other pang to those which have peirced my Heart for several years past; cut off in the midst of his days, his years are numberd and finished; I hope my Supplications to heaven for him, that he might find Mercy from his maker, may not have been in vain— his constitution was so Shaken, that his disease was rapid, and through the last period of his Life dreadfully painfull and distressing; he bore with patience & submission his Suffering’s and heard the prayers for him with composure; his Mind at times was much deranged thro his sufferings, and through a total want of rest; he finally expired [wi]thout a groan on sunday week. Mrs smith & sally have had a [di]stressing Scene to pass through, yet I cannot be thankfull enough that Mrs smith got home when She did, and that She took him into her care— She has a satisfaction in knowing that She Spared no pains to render his last moments less Distressing to his Parents and relatives than they could have been else where— I was Satisfied I had seen him for the last time when I left him. three weeks only has he been really confined, but his constitution was broken down food has not been his sustanance; yet he did not look like an intemperate Man— he was bloted, but not red— he was no Mans

Enemy but his own— he was beloved, in spight of his errors, and all spoke with grief and sorrow for his habits—
				afflictions of this kind are a two edged sword— the scripture expresses it as a mitigation of Sorrow that when we do not sorrow as those who have no hope— the Mercy of the almighty is not limited; to his sovereign Will I desire humbly to submit—
				Mr Cranch in the cover of his Letter refered Me to one written to his son for the state of your Health mr cranch did not get the Letter, So I have not heard—but I know I should see your own hand writeing if you were able I have not been well my self for the Week past. I have been afflicted with a loss of voice & a sad cough— it is not Worse— I hope is going off— the President is well and has been so ever Since we have been here. your son dinned with us yesterday he and family were well— pray remember me kindly to all our Friends and let me hear of or from you as often as possible—
				I am my Dear Sister Your / truly affectionate / but afflicted Sister
				
					A Adams—
				
			